Citation Nr: 1716164	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  12-22 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Houle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to June 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In January 2013, the Veteran testified at a video conference hearing before the undersigned at the Hartford RO.  A transcript of that hearing is of record.

The Board previously remanded this claim in November 2014 for additional development.  Such development has been completed and this matter is returned to the Board for further consideration.

The Board notes the Veteran submitted a substantive appeal in September 2014 regarding the issue of entitlement to service connection for tinnitus.  In his appeal, the Veteran requested a Board hearing, which he is currently in line for to be scheduled.  Therefore, this matter will be addressed at a later date, once the appeal has been certified to the Board.


FINDING OF FACT

Throughout the appeal period, the Veteran's bilateral hearing loss disability is manifested by hearing acuity no worse than level IV in the right ear and level I in the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.85, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duty to notify was satisfied by a letter dated April 2011.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file.  The evidence of record includes VA medical records and statements from the Veteran and his representative.  The May 2011 and July 2015 VA examination reports reflect that the examiners reviewed the Veteran's pertinent medical history, documented his current complaints, and rendered findings and diagnoses consistent with the remainder of the evidence of record, and therefore, the examinations are adequate for adjudication purposes in terms of addressing the applicable rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In a November 2014 decision, the Board remanded the claim for additional development.  Pursuant to the Board's remand, the Agency of Original Jurisdiction (AOJ) obtained the outstanding medical records, included them in the record, and issued a supplemental statement of the case (SSOC).  Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's remand.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record.

The Board notes that neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim decided herein that has not yet been obtained.  The Board thus concludes that there are no additional records outstanding with respect to that claim.  Consequently, the duty to notify and assist has been satisfied as to the claim now being finally decided on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Entitlement to an Increased Rating

A.  Legal Principles

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The basis of disability ratings is the ability of the body as a whole, or of the psyche, or of a system or organ of the body, to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2016).

The determination of whether an increased rating is warranted is based on review of the entire evidence of record and the application of all pertinent regulations. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2016).

While the veteran's entire history is reviewed when making a disability determination, where service connection has already been established and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, staged ratings are appropriate for an increase rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability ratings for service-connected hearing impairments are determined through a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are made.  Bruce v. West, 11 Vet. App. 405 (1998); Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The regulations set forth eleven auditory acuity levels, designated from Roman numerals I to XI, in escalating order of hearing impairment.  See 38 C.F.R. § 4.85.  The appropriate auditory level is identified as the point where the percentage of speech discrimination and puretone threshold average intersect.  Id.  The regulations also provide that in cases of exceptional hearing loss, i.e., when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz (Hz)) is 55 decibels (dB) or more, the Roman numeral designation will be determined from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Likewise, a Roman numeral designation will be determined from either Table VI or Table VIA, whichever results in the higher numeral, when the puretone threshold is 30 dB or less at 1000 Hz, and 70 dB or more at 2000 Hz.  That numeral will then be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b).

Where impaired hearing is service-connected in only one ear, the non-service connected ear will be assigned a Roman numeral designation of I, in order to determine the percentage evaluation from Table VII., subject to the provisions of 
§ 3.383 providing special consideration for paired organs and extremities.  38 C.F.R. § 4.85(f).

For speech recognition scores to be valid for VA disability rating purposes, an examiner must utilize the Maryland CNC word list in performing the examination.  38 C.F.R. § 4.85 (a).  

B.  Factual Background and Analysis

The Veteran contends that his service-connected bilateral hearing loss warrants a compensable rating.

The Veteran underwent a VA examination in May 2011.  During the audiological evaluation, the puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
50
45
60
70
LEFT
10
10
10
40
50

Those results show an average puretone threshold of 56 dB in the right ear and 28 dB in the left ear.  Speech recognition ability was 82 percent in the right ear and 94 percent in the left ear, using the Maryland CNC Test.  These audiometry test results equate to level IV hearing impairment in the right ear and level I hearing impairment in the left ear, using Table VI.  38 C.F.R. § 4.85.  

Regarding functional impact, the Veteran reported longstanding hearing loss, greatest in his right ear, and that he wore an ITE hearing aid in his right ear.  No further restrictions were noted regarding the impact of the Veteran's hearing loss on his daily activities or employment.

Pursuant to the November 2014 Board remand, the Veteran underwent another VA examination for ratings purposes in February 2015.  During the audiological evaluation, the puretone thresholds, in decibels, were as follows: 





HERTZ



500
1000
2000
3000
4000
RIGHT
50
50
50
55
60
LEFT
5
10
20
45
60

Those results show an average puretone threshold of 54 dB in the right ear and 34 dB in the left ear.  Speech recognition ability was 80 percent in the right ear and 94 percent in the left ear, using the Maryland CNC Test.  These audiometry test results equate to level IV hearing impairment in the right ear and level I hearing impairment in the left ear, using Table VI.   38 C.F.R. § 4.85.    

Regarding functional impact, the Veteran reported difficulty hearing others, specifically, hearing them call out to him, as well as hearing them clearly.  Although the VA audiologist stated that the Veteran's hearing loss could result in some difficulty understanding speech in noisy settings, over the telephone, and at a distance, the audiologist noted that the Veteran's hearing loss did not render him unable to secure and maintain substantially gainful employment.

VA treatment records reflect that a VA audiology consult was conducted in February 2016 to assess the Veteran's hearing aid in his right ear.  The Veteran was found to have moderate hearing loss in his right ear with speech understanding of 72 percent and mild to moderate hearing loss in his left ear with speech understanding of 100 percent.    

Upon review of the evidence of record, the Board finds that a compensable rating for the Veteran's service-connected bilateral hearing loss is not warranted.  Applying the clinical findings of the May 2011 and November 2014 VA audiological examinations, separately, to Table VII, i.e., Roman numerals IV and I for the right and left ears, respectively, noncompensable evaluations are assigned in both instances.  Specifically, the point where the Roman numeral designations for each ear intersect indicates a zero percent evaluation.  Therefore, an exceptional pattern of hearing loss was not shown.

Both the May 2011 and November 2015 VA audiological examinations revealed no exceptional pattern of hearing loss to warrant a compensable rating.  While the VA treatment records from February 2016 illustrate a slight decrease in the Veteran's speech understanding for his right ear, as compared with the results from his November 2015 VA examination, his speech understanding for his left ear improved, specifically, to 100 percent.  

The Board is sympathetic to the Veteran's position that a higher rating is warranted for his service-connected bilateral hearing loss.  However, the audiometric examination results, as compared to the rating criteria, do not warrant a compensable rating during the appeal period.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for an initial compensable rating for bilateral hearing loss; and therefore, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In addition, the Board notes that in accordance with Fenderson, supra, staged ratings have been considered, but because there is no indication the Veteran's disability was more disabling than warranted by the noncompensable rating assigned at any point during the claim period, a staged rating is not warranted.  

C.  Extraschedular Rating

The Board has further considered whether the increased rating appeal warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  There is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  Where, as here, those criteria are not inadequate, the analysis does not need to proceed any further.

In this case, the manifestations and functional impairments of the Veteran's bilateral hearing loss are fully contemplated in the schedular criteria for the noncompensable rating.  Specifically, the schedular criteria under DC 6100 for hearing impairment considers the various levels of severity and/or impairment, and provides for higher ratings for more severe manifestations and/or impairments if such develop in the future.  The evidence of record has consistently demonstrated that the Veteran's bilateral hearing loss disability manifested at Roman numeral level IV in the right ear and level I in the left ear throughout the entire appeal period.  The Board also finds that, with regard to the Veteran's statements about functional impact, i.e., difficulty understanding speech, especially in groups where background noise is present, his speech discrimination abilities were specifically measured by VA audiological examinations and this functional impairment has thus been taken into account as part of the currently assigned evaluation.  As the disability pictures are contemplated by the Rating Schedule, the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321 (b)(1) for bilateral hearing loss.


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss is denied.





____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


